It is suggested that the court is in error, in the holding that the engine, under the undisputed evidence, was 100 feet above the crossing when the steam was shut off and the brake applied. It may be that this statement in the opinion is inaccurate, and that there is some evidence showing that the train was closer than this to the deceased when this was done, yet this was done as soon as the companion of the deceased left the track and the engineer had a reason to suppose that the deceased had not been informed by her said companion of the approach of the train, and was not going to leave the track, and the shortening of the space simply makes the case stronger for the defendant as to the impossibility of stopping the train before striking the deceased, and after discovering that she was unaware of the approach of the train.